DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 14 filed on 01/13/2021.
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1 and 14, the closest prior art references the examiner found are Whelihan (U.S. 2013/0026220 A1) in view of Yahalom et al. (US 8,560,671 B1) have been made of record as teaching: observing indicia corresponding to and physically couple with said at least on physical device supporting a virtualization infrastructure wherein said indicia is a physical feature and wherein said observing is performed by a mobile device (Whelihan, Fig. 1, [0025] [0026], Fig. 2, [0025]-[0029]); based on said observed indicia, displaying virtual information of said virtualization infrastructure correlating to said at least one physical device, wherein said virtual information is overlaid on said observed indicia such that said virtual information is orientated in relation to real world images that are viewed through a camera of said mobile device (Whelihan, [0004], Fig.2, [0029] [0030]) Fig. 3, [0032] [0033]); said virtual information including CPU usage and memory information corresponding to said virtualization infrastructure, and such that said virtual information including said CPU usage and memory information (Yahalom, Fig. 13, Col. 26, lines 10-45, Col. 12, lines  27-32) recited in claims 1 and 14.

based on said observed indicia, displaying virtual information of said virtualization infrastructure correlating to said at least one physical device, wherein said virtual information is overlaid on said observed indicia, said virtual information including a graphical representation of all virtual machines hosted by said at least one physical device;
said virtual information is displayed on a display of said mobile device, and such that said virtual information including said graphical representation of all said virtual machines hosted by said at least one physical device recited on claim 1.
overlaying virtual information of said virtualization infrastructure on said image of said indicia correlating to said at least one physical device, said virtual information including a graphical representation of all virtual machines hosted by said at least one physical device;
said virtual information is displayed on a display of said mobile device, and such that said virtual information including said graphical representation of all said virtual machines hosted by said at least one physical device recited on claim 14.
Claims 2-13 and 15-20 are allowable because they are depended on claims 1 and 14.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Bennah et al. (U.S. 2014/015705 A1) and Kamay (U.S. 2010/0306306A1).
The Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is 571-272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611